887 F.2d 1079Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Sally M. GOLDBERG, Debtor.Sally M. GOLDBERG, Plaintiff-Appellant,v.Harvey LEBOWITZ, Defendant-Appellee,andUnited States Trustee;  John Robinson, Trustee, Defendants.
No. 88-3668.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 29, 1989.Decided:  Oct. 3, 1989.

Melvin George Bergman, for appellant.
James Richard Wooton, Jay Alan Shulman (Frank, Bernstein, Conaway & Goldman), for appellee.
Before WIDENER and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Sally M. Goldberg appeals from the district court's order affirming the bankruptcy court's denial of her motion to reopen her bankruptcy case.  Goldberg's motion was filed with the bankruptcy court some three years after her case was voluntarily dismissed.  Goldberg requested that the bankruptcy court examine the reasonableness of attorneys' fees sought by the appellee, Harvey Lebowitz, her attorney in the bankruptcy proceedings and related litigation.  The motion also sought a stay of the state court action brought by Lebowitz for the collection of those fees.*   The bankruptcy court summarily denied the motion.


2
Whether to reopen a bankruptcy case is within the discretion of the bankruptcy judge.  Therefore, the denial of Goldberg's motion should not be disturbed unless the bankruptcy judge abused his discretion.    Hawkins v. Landmark Finance Co., 727 F.2d 324, 326-27 (4th Cir.1984).  We find that under the facts presented here the district court correctly determined that it was not an abuse of discretion for the bankruptcy court to deny Goldberg's motion.  Goldberg's argument on appeal that she should have received a hearing on her motion is without merit.  Accordingly, we affirm on the reasoning of the district court as set forth in its informal oral opinion.  Goldberg v. Lebowitz, C/A No. B-88-1422 (D.Md. Dec. 2, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


3
The appellee's request for an award of attorneys' fees incurred in connection with this appeal is hereby denied.  Lebowitz is entitled to recover costs pursuant to Fed.R.App.P. 39.


4
AFFIRMED.



*
 The motion was filed seven months after the commencement of the state court action and less than three weeks before the original hearing date in that action